Citation Nr: 0422761	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  96-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a 
herniated disc.

2.  Entitlement to service connection for cardiovascular 
disability.

3.  Entitlement to service connection for lung disability.

4.  Entitlement to service connection for neuropsychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.I. and F. E.
 

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant had recognized guerilla service, as certified 
by the United States service department, from May 1945 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  On February 1, 1999, the Board issued a 
decision which denied entitlement to service connection for a 
herniated disc, for a cardiovascular pulmonary disorder, and 
for a neuropsychiatric disorder.  The appellant appealed the 
Board's February 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court).  On September 14, 2000, 
the Court issued an order affirming the February 1999 Board 
decision.  In a December 20, 2000 order, however, the Court 
withdrew the September 2000 order and vacated and remanded 
the Board's February 1999 decision in light of the passage of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The case was thereafter 
returned to the Board, and the Board in October 2001 remanded 
the claim for further development.  The case was most 
recently returned to the Board in July 2004.

The Board notes that the claim for neuropsychiatric 
disability has been developed on a direct service-connection 
basis only; service connection has not been in effect for any 
disability, and the appellant has indicated only that his 
neuropsychiatric disability originated from service.  Given 
that, as discussed in further detail below, the Board finds 
that service connection is warranted for low back disability, 
and as a September 2002 VA examiner has concluded that the 
appellant's psychiatric disability is secondary to medical 
conditions, including lower back problems, the Board finds 
that the issue of entitlement to service connection for 
neuropsychiatric disability on secondary basis, under 
38 C.F.R. § 3.310, is reasonably raised by the record.  This 
matter is therefore referred to the RO for appropriate 
action.

The Board lastly notes that the appellant's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 
53,682-53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).


FINDINGS OF FACT

1.  The appellant served in combat while participating in 
recognized guerilla service.

2.  The appellant sustained an injury to his lower back 
during his period of recognized guerilla service, resulting 
in disc herniation.

3.  Cardiovascular disability did not originate during the 
appellant's period of recognized guerilla service or for many 
years thereafter, and is not otherwise related to that period 
of service.

4.  Lung disability did not originate during the appellant's 
period of recognized guerilla service or for many years 
thereafter, and is not otherwise related to that period of 
service.

5.  Neuropsychiatric disability did not originate during the 
appellant's period of recognized guerilla service or for many 
years thereafter, and is not otherwise related to that period 
of service.





CONCLUSIONS OF LAW

1.  The appellant has residuals of a herniated disc that are 
the result of injury incurred in or aggravated during 
recognized guerilla service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Cardiovascular disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  Lung disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

4.  Neuropsychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in November 1995 
denied entitlement to service connection for a herniated 
disc, a cardiovascular pulmonary disorder, and a 
neuropsychiatric disorder.  The record reflects that the 
appellant was provided with notice of the November 1995 
rating decision, and was provided with a statement of the 
case in January 1996 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  In 
addition, the appellant was specifically advised by VA, via 
January 2002 and February 2004 correspondences, of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The correspondences also 
advised him of the information and evidence necessary to 
substantiate his claims, and advised him to submit any 
relevant evidence in his possession.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The appellant's claims were thereafter 
re-adjudicated in a May 2004 supplemental statement of the 
case.

While the notices provided to the appellant in January 2002 
and February 2004 were not given prior to the first RO 
adjudication of the claim in November 1995, the notices were 
provided by the RO prior to the transfer and certification of 
the appellant's case to the Board, and the content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
afforded numerous opportunities to supplement the record, and 
as noted above his claims were re-adjudicated in a May 2004 
supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
statement of the case and supplemental statements of the case 
informed the appellant of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the January 2002 and February 2004 correspondences notified 
the appellant as to which evidence would be obtained by him 
and which evidence would be retrieved by VA.  It is clear 
from submissions by and on behalf of the appellant that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by the appellant, and for which he authorized VA 
to request, were obtained by the RO.  38 U.S.C.A. § 5103A.  
The record contains the appellant's service medical and 
personnel records as well as an August 1958 entry from his 
service records for the Armed Forces of the Philippines 
(AFP); statements by Drs. M. Yu, R. Figueroa, E. Tangonan, R. 
Rayes and L. Guzman-Martin, and a statement by Mr. D. Banag.  
The Board notes that the appellant reports having received 
treatment at the V. Luna Hospital while serving in the AFP.  
The records show that he served in the AFP from October 1943 
to February 1946 (overlapping with his recognized guerilla 
service) and from April 1950 to September 1969.  The RO 
attempted to obtain records for the appellant's period of 
service in the AFP, including from the V. Luna Hospital.  
According to a July 1995 statement by a clerk with the 
referenced facility, any clinical records for the appellant 
were destroyed by a natural calamity.  The RO thereafter made 
two additional attempts to obtain records from the V. Luna 
facility, which resulted only in the receipt of an August 
1958 medical record pertaining to appendicitis.  The 
appellant was notified in a June 1997 statement and in a 
January 1998 supplemental statement of the case of the 
difficulty VA was encountering in obtaining records from the 
V. Luna facility, and he was advised to either submit any 
medical records in his possession, or to contact the AFP 
directly.  In a January 1998 statement, the AFP responded by 
essentially indicating that no records for the appellant were 
available.  In light of the above, the Board concludes that 
VA's duty to assist the appellant in obtaining records in 
connection with the instant appeal has been fulfilled.

The record also reflects that the appellant was afforded VA 
examinations of the claimed disorders in September 2002.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of cardiovascular disease during 
wartime service may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003). 

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2003).  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  The effect of this 
law is that service connection will not be precluded for 
combat veterans simply because of the absence of notation of 
a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Smith 
v. Derwinski, 2 Vet. App. 137 (1992).


Factual background

On file are medical records from the appellant's period of 
recognized guerilla service which do not include an entrance 
examination.  When examined in October 1945, no 
musculoskeletal defects or cardiovascular or lung 
abnormalities were identified.  When the appellant was 
examined for discharge in February 1946, no musculoskeletal 
defects were evident, and examination of the appellant's 
cardiovascular system and lungs was normal.  Psychiatric 
examination was also normal, and chest X-ray studies were 
negative for any abnormalities.  A February 1946 
certification by the Philippine Army indicated that the 
appellant was discharged in February 1946 with no wounds 
received in service, and no sicknesses.

On file is a June 1968 interpretation by a VA radiologist of 
the February 1946 chest x-ray study; the VA radiologist 
concluded that the report was within normal limits.

On file is a July 1995 certification by a clerk employed with 
the AFP medical center.  He indicated that a surviving index 
card showed that the appellant was treated in a Philippine 
Army medical facility in March 1968 and that he received a 
Certificate of Disability Discharge in July 1969.  The 
diagnosis was herniated nucleus pulposus of L3-L4; 
hypertrophic ligamentum flarrum; laminectomy; decompression; 
and excision of a disc.

In August 1995 and April 1996 statements, Dr. M. Yu indicated 
that he had treated the appellant since 1989 for 
hypertension.

In a December 1995 statement, Dr. R. Rayos indicates that he 
saw the appellant in April 1990 for dizziness and body 
weakness.  In a January 1997 statement Dr. Rayos clarified 
that he had treated the appellant since April 1990 for 
postural hypotension.

In a statement received in May 1996, and translated by VA, 
the appellant's treatment by D. Banag, an "herb or quack" 
doctor, was reported.  Mr. Banag indicated that he had 
treated the appellant in 1944, for "waist" pains which the 
appellant incurred when he hurriedly jumped into a dug-out 
which caused his back to crack.  This treatment began in 
January 1944 and lasted for three months, during which time 
he was able to successfully cure the appellant's broken 
spinal column by applying concoctions of various medicinal 
plants.  He explained, however, that the appellant's back 
condition never returned to normal.

The appellant was afforded a hearing before a hearing officer 
at the RO in May 1996, at which time his representative 
argued that the appellant was discharged without the benefit 
of a complete medical examination.  His witness averred that 
he and the appellant were in the same company and were 
discharged at the same time.  The witness explained that no 
physical examination was done upon his discharge.

Dr. L. Guzman-Martin, in a statement dated in July 1996, 
indicated that she had treated the appellant since February 
1996 for, inter alia, cardiac arrhythmia.  In a November 1997 
statement, she also indicated that the appellant had 
osteoarthritis affecting his lumbosacral area.

On file is the report of an August 1996 X-ray study of the 
lower spine which noted the presence of off-setting of the 
body of L5 in relation to L4 with marginal osteophytes on the 
lumbar vertebral bodies; the radiologist indicated that no 
other findings of note were present, and the impression was 
of spondylolisthesis at L4-L5, and degenerative changes 
affecting the lumbosacral spine.  An interpretation of the 
August 1996 X-ray study by VA in November 1996 resulted in 
impressions of diffuse osteoporosis; degenerative arthritis 
of the lumbosacral spine and sacroiliac joints, and 
degenerative discospondylosis with multiple probable areas of 
herniation.  The November 1996 interpretation also noted the 
presence of arteriosclerosis.

An October 1996 private treatment record notes a diagnosis of 
acute bronchitis.

The report of a November 1996 private X-ray study of the 
appellant showed marginal osteophytes on the lumbar vertebral 
bodies with narrowing of the disc spaces.

On file are the reports of May 1997 VA X-ray studies of the 
appellant demonstrating the presence of degenerative 
discospondylosis with possible multiple levels of herniation, 
as well as degenerative arthritis of the lumbosacral and 
sacroiliac joints.

The appellant was afforded a second hearing before a hearing 
officer at the RO in November 1997, at which time his witness 
testified that he and the appellant were in adjoining 
foxholes when an enemy plane strafed their position in 1943.  
The witness indicated that immediately following the incident 
the appellant complained that he was unable to leave the 
foxhole because he had fractured his back.

On file are the reports of September 2002 VA orthopedic, 
cardiovascular, pulmonary and psychiatric examinations of the 
appellant.  At his orthopedic examination, the appellant 
reported injuring his lower back in a fall from a ravine 
during combat; he indicated that he had experienced 
intermittent low back pain since that time.  He informed the 
examiner that he injured his back a second time while serving 
in the Philippine Army.  X-ray studies of the appellant's 
lumbosacral spine showed marked osteoporosis; compression of 
L1 and L3; evidence of laminectomy at L4 and L5; slight upper 
lumbar dextroscoliosis; minimal posterior listhesis of L2 on 
L3; and marked narrowing of disc spaces at L1-L2 and L4-L5, 
as well as marginal osteophytes.  The radiologist's 
impression was of severe osteoporosis; compression/fragility 
fracture L1 and L3; degenerative discospondylosis and 
arthritis status post laminectomy; and minor abnormalities of 
alignment and curvature in the lumbosacral spine.  The 
radiologist concluded that there were marked differences 
between the findings on the September 2002 X-ray studies as 
compared to the August 1996 X-ray studies, suggesting to him 
that the August 1996 studies were not of the appellant.  
Following examination of the appellant, the examiner 
diagnosed severe osteoporosis; compression/fragility fracture 
L1 and L3; degenerative discospondylosis and arthritis status 
post laminectomy; and degenerative joint disease of the 
sacroiliac joints.  The examiner concluded that it was as 
likely as not that the referenced diagnoses were related to 
"military service".

At his cardiovascular examination, the appellant complained 
of chest pain, shortness of breath and easy fatigue.  An 
electrocardiogram revealed the presence of occasional 
premature atrial contractions, as well as left ventricular 
hypertrophy with a strain pattern.  Chest X-ray studies 
showed arteriosclerotic hypertensive cardiovascular disease 
with changes suggestive of pulmonary arterial hypertension.  
The appellant was diagnosed with arteriosclerotic heart 
disease with occasional premature atrial contractions and 
left ventricular hypertrophy with strain pattern.

At his pulmonary examination, the appellant complained of an 
intermittent and productive cough.  He reported that he 
smoked tobacco from age 22 until 1969.  Chest X-ray studies 
showed left basal pneumonitis with possible minimal effusion.  
The examiner's diagnosis accorded with the X-ray findings.

At his psychiatric examination the appellant complained of 
memory lapses, disorientation and depression.  Mental status 
examination showed that he was pre-occupied with his low back 
pain.  The appellant was diagnosed with depression secondary 
to medical condition.  The examiner noted that the 
appellant's depression was due to the confluence of medical 
conditions such as his herniated disc with degenerative 
osteoarthritis, and his diabetes mellitus.

On file is the report of a December 2002 VA Field Study 
ordered by the RO to investigate the September 2002 
radiologist's conclusion that the August 1996 private X-rays 
of the lower back were not of the appellant.  His relatives 
reported to the examiner that he underwent the X-ray study at 
the urging of a "claims fixer", who also accompanied him to 
the appointment.  The appellant's spouse indicated that no 
remuneration was requested by the "claims fixer".  She also 
reported that he experienced memory lapses and showed signs 
of senility.

In a December 2002 addendum, the examiner who conducted the 
appellant's September 2002 orthopedic, cardiovascular and 
pulmonary examinations explained that the appellant's 
cardiovascular and pulmonary conditions were not related to 
his period of recognized service.  With respect to the lower 
back disorder, the examiner explained that the initial fall 
into a ravine probably tore the annulus and ligamentum 
supporting the disc, and that the second trauma in the 
Philippine Army further aggravated the previous injury, 
causing herniation of the disc and leading eventually to 
surgery.

In a January 2003 addendum, the examiner who conducted the 
September 2002 psychiatric examination of the appellant 
clarified that the appellant's depression was secondary to 
his medical condition, and not to service.

In November 2003, the National Personnel Records Center 
indicated that Mr. F.E., the witness at the appellant's 
November 1997 hearing, had no service as a member of the 
Philippine Commonwealth Army, including recognized guerillas, 
in the service of the U.S. Armed Forces.

Analysis

I.  Residuals of a herniated disc

There is no service entrance examination for the appellant's 
recognized period of service on file, although it is far from 
clear whether he received such an entrance examination.  The 
Board notes that the appellant has consistently maintained 
that he sustained a back injury in 1943 or 1944 (prior to his 
recognized period of service, and has submitted statements 
and testimony from individuals who corroborate his account of 
a pre-service back injury, namely D. Banag (who claims to 
have treated the appellant) and F.E., who contends that he 
was in a foxhole next to the appellant's position.  The 
September 2002 VA examiner indicated that the veteran 
sustained a lower back injury prior to May 1945 which 
resulted in weakening of the structures supporting the 
intervertebral discs.  The Board consequently concludes that 
the appellant's lower back disorder clearly pre-existed his 
period of recognized service.

As the appellant has recognized guerilla service, the Board 
accepts this certification as an indication that he served in 
combat, and that he consequently sustained a low back injury 
during his recognized period of service.  The records 
nevertheless show that no lower back complaints or findings 
were recorded during his service from May 1945 to February 
1946, and that there is no post-service evidence of a lower 
back disorder until 1968.  However, when examined by VA in 
September 2002, the appellant reported that he sustained a 
serious injury to his back shortly before his period of 
recognized service, and that he re-injured his back during 
his recognized period of service.  The examiner, after 
evaluating the appellant and reviewing the claims file, 
concluded that the first low back injury probably caused a 
weakening of the structures supporting his intervertebral 
discs, and that the second trauma aggravated the initial 
injury and resulted in a disc herniation.  While it is not 
entirely clear that the September 2002 examiner was referring 
to the veteran's period of service from May 1945 to February 
1946 in describing the occurrence of the second injury, given 
the veteran's consistent assertions that the second injury 
occurred during the referenced period, the Board will assume 
that this is the period to which the examiner addressed his 
opinion.

The Board is mindful of concerns regarding certain evidence 
on file.  With respect to the concerns of the September 2002 
radiologist, the Board points out that while the private 
interpretation of the August 1996 X-ray study did not accord 
closely with the findings on the September 2002 X-ray 
studies, the former studies were reviewed by a VA radiologist 
in November 1996, who described additional defects similar to 
those noted in the September 2002 studies.  Moreover, the VA 
field examiner was able to determine that the appellant did 
appear for an X-ray study in August 1996.  

Turning to the statement of the National Personnel Records 
Center regarding Mr. F.E., the Board points out that it was 
Mr. M.I. (the witness at the appellant's first hearing) who 
claimed he served with the appellant during the period of 
recognized service; Mr. F.E. never claimed he served with the 
appellant during that period of service, only before.

In light of the appellant's combat service, and as the 
September 2002 VA examiner concludes that the appellant 
sustained an injury between May 1945 and February 1946 which 
aggravated a prior injury, resulting in disc herniation of 
the lower spine, the Board finds that the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is in order for 
residuals of a herniated disc.


II.  Cardiovascular disability

The appellant's service records are negative for any 
complaint, finding or diagnosis of cardiovascular disability.  
The Board notes that while the appellant engaged in combat 
during his recognized period of service, he does not allege 
that he experienced or was treated for any cardiovascular 
disability in service; the provisions of 38 U.S.C.A. 
§ 1154(b) are therefore not for application.

Moreover, there is no post-service evidence of cardiovascular 
disability until decades after service, and no medical 
evidence linking any current cardiovascular disability to 
service.  The appellant was examined by VA in September 2002 
to address the etiology of his cardiovascular disability, but 
the examiner concluded that the disorder was not related to 
his period of service.

In essence, the only evidence in favor of the appellant's 
claim consists of the statements of the appellant himself.  
However, since there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions, as a layperson his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2003).  Since the only competent opinion 
addressing whether the appellant's cardiovascular disability 
is related to service is clearly against the claim, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for cardiovascular 
disability.  His claim is therefore denied.  Since the 
preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




III.  Lung disability

The appellant's service records are negative for any 
complaints, finding or diagnosis of lung disability, and 
chest X-ray studies in February 1946, even when interpreted 
by VA in June 1968, were negative for any abnormalities.  The 
Board notes that the appellant does not contend that he 
experienced or was treated for any lung disability in 
service.  The provisions of 38 U.S.C.A. § 1154(b) are 
therefore not for application.

In addition, there is no post-service evidence of lung 
disability until decades after service, and no medical 
evidence linking any current lung disability to service.  The 
appellant was examined by VA in September 2002 in order to 
determine whether lung disability was etiologically related 
to service.  The examiner concluded that the lung disability 
was in fact not related to his period of service.

The only evidence in favor of the appellant's claim for 
service connection for lung disability consists of the 
statements of the appellant himself.  As noted previously, 
however, there is no indication that he is qualified through 
education, training or experience to offer medical opinions.  
As a layperson, his statements as to medical causation 
therefore do not constitute competent medical evidence.  
Espiritu, supra.  Since the only competent opinion addressing 
whether the appellant's lung disability is related to service 
is against the claim, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for lung disability, and that his claim 
therefore is denied.  As the preponderance of the evidence is 
against the claim, application of the evidentiary equipoise 
rule is not required in this case.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert, supra.

IV.  Neuropsychiatric disability

Service records are silent for any complaints, finding or 
diagnosis of neuropsychiatric disability, and psychiatric 
evaluation at service discharge was negative for any 
abnormalities.  The appellant does not allege that he 
experienced or was treated for any neuropsychiatric disorder 
in service.  Moreover, there is no post-service evidence of a 
psychiatric disorder until 2002, and no medical evidence 
linking any current neuropsychiatric disorder to service.  
When examined in September 2002 in connection with his claim, 
the appellant was diagnosed with depression thought to be 
secondary to his current medical condition.  The examiner 
later clarified that the appellant's psychiatric disorder was 
not related to service, but rather was secondary to distress 
over his multiple medical conditions.

In short, the only evidence supportive of the appellant's 
claim consists of his own statements.  Since he is not 
qualified to offer medical opinions, however, his statements 
as to medical causation do not constitute competent medical 
evidence.  Espiritu, supra.  The only competent opinion 
addressing whether his neuropsychiatric disability is related 
to service is against the claim.  The Board consequently 
finds that the preponderance of the evidence is against the 
claim for service connection for neuropsychiatric disability.  
The appellant's claim is therefore denied.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert, supra.


ORDER

Entitlement to service connection for residuals of a 
herniated disc is granted.

Entitlement to service connection for cardiovascular 
disability is denied.

Entitlement to service connection for lung disability is 
denied.

Entitlement to service connection for neuropsychiatric 
disability is denied.





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



